DETAILED ACTION
In view of the Appeal Brief filed on January 17, 2022 , PROSECUTION IS HEREBY REOPENED  A new ground rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747                                                                                                                                                                                                        


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having Marystory932
ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, 9-11 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Camhi (US 5825283). 
Camhi discloses a customizable remote-control system for communicating with a vehicle control system, the control system comprising: a remote-control transceiver (10) for transmitting and receiving signals; an antenna (16) capable of receiving and transmitting said signals from and to said remote control transceiver and having a reprogrammable chip; and, a controller for controlling said vehicle control system in accordance with said signals from said remote control transceiver; wherein said antenna (16) is configured to connect to a computer (12) for receiving a software for programming said reprogrammable chip; wherein said antenna is configured to operate in both a one-way mode and in a two-way mode (Col. 18, lines 25-38).  Regarding the swapping the signal range depending upon the modes, it is considered a design choice because the variation of the signal range would be within the ability of one of ordinary skill in the art.
Regarding the particular location of the programmable chip, it would have been obvious at the time the invention was made to a person of ordinary skill in the art to 
Regarding claims 2, 4-7, 9-11 and 19-21, the provision of a decoder for translating the signals in claim 2, excessing the website, the claimed particular extended range for the first/second mode, the extending range of the signal, the trial period mode would be within the ability of one of ordinary skilled in the art because the specification discloses the certain ranges for the signals are known in the art. Even if applicants show a great improvement over the prior art, applicants must then show that such a modification is beyond the capabilities of a person of ordinary skill in that art.  In re Sola, 77 F.2d 627, 25 USPQ 433.  In re Normann et al., 150 F.2d 627, 66 USPQ 308.  In re Irmscher, 150 F.2d 705, 66 USPQ 314.  More particularly, it is not inventive to discover optimum or critical ranges by routine experimentation.  In other words, applicants must prove that such claimed limitations are beyond the bounds of routine experimentation in the art.  In re Swain et al., 156 F.2d 239, 70 USPQ 412.  Minnesota Mining and Mfg. Co. v. Coe, 99 F.2d 986, 38 USPQ 213.  Allen et al. v. Coe, 135 F.2d 11, 57 USPQ 136. Thus, it would have been considered to be an obvious choice of mechanical design because one skilled in this art is familiar with basic remote-control mechanic and normally has the laboratory test facilities. To optimize or select the suitable range would be within the ability of ordinary skilled in this art.  
Regarding claim 7, the limitation of reprogramming the antenna comprises accessing a website is considered the ability of one of ordinary skilled in the art.        Regarding claim 11, Jones expressly disclose that “remote controlling the accessories 
Regarding claims 19-21, the trial period mode is immaterial.  Moreover, the trial period mode can be operated by the software program as explained supra.

           
Claims 1, 2, 4-7, 9-11 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2008/0309457) in view of Martinez (US 2005/0200454)).  Jones discloses a remote-control system with a programmable mode either one-way or two-way mode (See abstract,), an antenna is configured to connect to a computer (131) for receiving a software for programming said reprogrammable chip, the antenna is configured  to operate in either a one-way mode or in a two-way mode (See Abstract; [0005] [0010] [0018] claims 19, 33, 35) of said remote control system.  Martinez teaches that re-programing/modifying the existing programs in a remote-control electronic device in a vehicle system is old and well known in the art ([0009]).  Since the prior art references art from the same field of endeavor, the purpose disclosed by Martinez would have been recognized in the pertinent art of Jones.  Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to provide the device of Jones with the programmable/reprogrammable controller as taught by Martinez.
Regarding reprograming the software/computer chip on the antenna side of the controller between one-way and two-way, Jones teaches that reprograming the software/computer chip in the transmitter is old and well known in the art.  Thus, one of 
Regarding the particular location of the programmable chip, it would have been obvious at the time the invention was made to a person of ordinary skill in the art to merely shift the location of parts because this has been held to be within the general knowledge of any art.  See In re Japikse, 86 USPQ 70 (CCPA 1950).
Regarding claims 2, 4-7, 9-11 and 19-21, the provision of a decoder for translating the signals in claim 2, excessing the website, the claimed particular extended range for the first/second mode, the extending range of the signal, the trial period mode would be within the ability of one of ordinary skilled in the art because the specification discloses the certain ranges for the signals are known in the art. Even if applicants show a great improvement over the prior art, applicants must then show that such a modification is beyond the capabilities of a person of ordinary skill in that art.  In re Sola, 77 F.2d 627, 25 USPQ 433.  In re Normann et al., 150 F.2d 627, 66 USPQ 308.  In re Irmscher, 150 F.2d 705, 66 USPQ 314.  More particularly, it is not inventive to discover optimum or critical ranges by routine experimentation.  In other words, applicants must prove that such claimed limitations are beyond the bounds of routine experimentation in the art.  In re Swain et al., 156 F.2d 239, 70 USPQ 412.  Minnesota Mining and Mfg. Co. v. Coe, 99 F.2d 986, 38 USPQ 213.  Allen et al. v. Coe, 135 F.2d 11, 57 USPQ 136. Thus, it would have been considered to be an obvious choice of mechanical design because one skilled in this art is familiar with basic remote-control mechanic and 
Regarding claim 7, the limitation of reprogramming the antenna comprises accessing a website is considered the ability of one of ordinary skilled in the art.        Regarding claim 11, Jones expressly disclose that “remote controlling the accessories such as lock/unlock doors, starting/cutoff ignition is well known in the art” is known (See [0005]).  
Regarding claims 19-21, the trial period mode is immaterial.  Moreover, the trial period mode can be operated by the software program as explained supra.

Claims 1, 2, 4-7, 9-11 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2008/0309457) in view of Birchfield (US 2003/0058083).  Jones discloses a remote-control system with a programmable mode either one-way or two-way mode (See abstract,), an antenna is configured to connect to a computer (131) for receiving a software for programming said reprogrammable chip, the antenna is configured  to operate in either a one-way mode or in a two-way mode (See Abstract; [0005] [0010] [0018] claims 19, 33, 35) of said remote control system.  Birchfield discloses that reprograming or modifying the existing programs in an automobile remote control system is old and well known in the vehicle art. More specifically, an antenna (10) receives a signal from a transmitter (12)  ([0020] [0021] [0023].  Since the prior art references art from the same field of endeavor, the purpose disclosed by Birchfield would have been recognized in the pertinent art of Jones.  Therefore, it would have been obvious at the time the invention was made to a person .  
Regarding reprograming the software/computer chip on the antenna side of the controller between one-way and two-way, Jones teaches that reprograming the software/computer chip in the transmitter is old and well known in the art.  Thus, one of ordinary skill in the art has the ability of apply such teaching to reprogram the software/computer chip depending upon the needs, thus, reprograming the software/computer chip on the receiver side can be equally applicable by Jones’ teaching.
Regarding the particular location of the programmable chip, it would have been obvious at the time the invention was made to a person of ordinary skill in the art to merely shift the location of parts because this has been held to be within the general knowledge of any art.  See In re Japikse, 86 USPQ 70 (CCPA 1950).
Regarding claims 2, 4-7, 9-11 and 19-21, the provision of a decoder for translating the signals in claim 2, excessing the website, the claimed particular extended range for the first/second mode, the extending range of the signal, the trial period mode would be within the ability of one of ordinary skilled in the art because the specification discloses the certain ranges for the signals are known in the art. Even if applicants show a great improvement over the prior art, applicants must then show that such a modification is beyond the capabilities of a person of ordinary skill in that art.  In re Sola, 77 F.2d 627, 25 USPQ 433.  In re Normann et al., 150 F.2d 627, 66 USPQ 308.  In re Irmscher, 150 F.2d 705, 66 USPQ 314.  More particularly, it is not inventive to discover optimum or critical ranges by routine experimentation.  In other words, applicants must 
Regarding claim 7, the limitation of reprogramming the antenna comprises accessing a website is considered the ability of one of ordinary skilled in the art.
Regarding claim 11, Jones expressly disclose that “remote controlling the accessories such as lock/unlock doors, starting/cutoff ignition is well known in the art” is known (See [0005]).  
Regarding claims 19-21, the trial period mode is immaterial.  Moreover, the trial period mode can be operated by the software program as explained supra.

Claims 1, 2, 4-7, 9-11 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Baek (US 2011/0156885) in view of Birchfield (US 2003/0058083).  Baek discloses a remote starter system with a remote-control transceiver for transmitting and receiving a signal; a mean for receiving and transmitting the signal (200, 300); a starter for controlling the vehicle control system.  The remote-control system is able to operate to receive and transmit the signal between the remote controller and the engine starter/controller. The mean for receiving and transmitting the signal is configured to connect to a computer (131) for receiving a software for .
Regarding claimed particular extended range for the first/second mode in claims 4-6, the extending range of the signal would be within the ability of one of ordinary skilled in the art because the specification discloses a certain range for the signals are known in the art. Even if applicants show a great improvement over the prior art, applicants must then show that such a modification is beyond the capabilities of a person of ordinary skill in that art.  In re Sola, 77 F.2d 627, 25 USPQ 433.  In re Normann et al., 150 F.2d 627, 66 USPQ 308.  In re Irmscher, 150 F.2d 705, 66 USPQ 314.  More particularly, it is not inventive to discover optimum or critical ranges by routine experimentation.  In other words, applicants must prove that such claimed limitations are beyond the bounds of routine experimentation in the art.  In re Swain et al., 156 F.2d 239, 70 USPQ 412.  Minnesota Mining and Mfg. Co. v. Coe, 99 F.2d 986, 38 USPQ 213.  Allen et al. v. Coe, 135 F.2d 11, 57 USPQ 136. Thus, it would have been considered to be an obvious choice of mechanical design because one skilled in this art is familiar with basic remote-control mechanic and normally has the laboratory 
Regarding claim 7, the limitation of reprogramming the antenna comprises accessing a website is considered the ability of one of ordinary skilled in the art.
Regarding claims 19-21, the trial period mode is immaterial.  Moreover, the trial period mode can be operated by the software program as explained supra.

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 4-7, 9-11 and 19-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The applicant argues that the previous office rejection on was relied upon the inherency theory.  First, a new rejection teaches the use of a re-programable chips to operate the remote-control devices in an automobile. Second, all the previous rejections eliminate the inherent function.  It all replaced by the design choices as explained supra.
Applicant argues that none of the reference teaches the reprogram the software/computer chip on the receiving side of the controller either one-way or two-way mode.  Reprograming on the receiver side of the controller would be a matter of mechanical design since Jones teaches the reprogrammable controller as explained supra.  Moreover, Camhi shows that reprograming the software on the controller is old and well known in the art.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phuttiwat Wongwian can be reached on 571-270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 







/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        March 8, 2022